 1 Kevin G. Little, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, California 93747
 3 Telephone: (559) 342-5800
 4 Facsimile: (559) 242-2400
   E-Mail: kevin@kevinglittle.com
 5
   Attorneys for Defendant Kevin Packard
 6
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10
11 THE UNITED STATES OF AMERICA,                      Case No. 1:16-cr-00069-LJO-SKO
12
                                 Plaintiff,           STIPULATION TO CONTINUE HEARING
13
                         v.
14
     KEVIN PACKARD,                                   Date:      February 14, 2020
15
                                                      Time:      2:00 PM
16                              Defendant.            Courtroom: 7, 6th Floor

17
            IT IS HEREBY STIPULATED by and between the parties hereto through their
18
     respective counsel KEVIN G. LITTLE, attorney for Defendant, and KIMBERLY
19
     SANCHEZ, Assistant U.S. Attorney for the United States that the hearing currently
20
     scheduled for February 14, 2020, shall be continued to February 21, 2020, at 2:00 PM.
21
            This continuance is necessary because the attorney for defendant has a scheduled
22
     training that conflicts with the hearing as currently scheduled, and also because the pending
23
     discovery issues may well remain unresolved by the current hearing date, and the additional
24
     time to meet and confer would therefore be beneficial.
25
            The parties further agree that the ends of justice are served by the Court’s permitting
26
     this brief continuance.
27
28
 1 DATED: January 30, 2020                            Respectfully submitted,
                                                      /s/ Kevin G. Little
 2                                                    Kevin G. Little
 3                                                    Attorney for Defendant Kevin Packard

 4 DATED: January 30, 2020                            Respectfully submitted,
                                                      /s/ Kimberly A. Sanchez
 5                                                    Kimberly A. Sanchez
 6                                                    Assistant U.S. Attorney
                                                      Attorney for the United States
 7
                                             ORDER
 8
            IT IS HEREBY ORDERED THAT the date set for hearing on February 14, 2020,
 9
     shall be continued to February 21, 2020, at 2:00 PM before Judge Sheila Oberto.
10
11 IT IS SO ORDERED.
12
       Dated:    January 31, 2020                         /s/ Barbara   A. McAuliffe         _
13                                                  UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
